Citation Nr: 1549261	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include squamous cell carcinoma (skin cancer).

2.  Entitlement to service connection for a respiratory disorder, to include nasopharyngeal cancer and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and CB



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served November 1965 to August 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for nasopharyngeal and skin cancers.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board notes that the Veteran indicated at his July 2015 hearing that there were private medical records relevant to his appellate claims that were not on file.  He specifically referenced physicians named Patten, Grafton and Haight.  See Transcript pp. 16-22.  A remand is required in order to obtain such records.  

The Veteran has indicated that he developed skin and respiratory problems due to in-service herbicide exposure while on active duty in Vietnam.  The Veteran had active service in the Republic of Vietnam; thus, it is presumed he was exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  Further, 38 C.F.R. §§ 3.307, 3.309(e) provide that service connection may be established on a presumptive basis for certain conditions when a veteran has such exposure.  However, the Veteran's diagnosed squamous cell carcinoma and nasopharyngeal cancer are not among the conditions associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.

Despite the foregoing, the Board notes the Veteran has indicated, to include at the July 2015 hearing, that his respiratory and skin disorders may be due to conditions other than these diagnosed cancers such as pulmonary fibrosis.  There are other skin and respiratory conditions that are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) to include chloracne or other acneform diseases consistent with chloracne; and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  

The Board further notes that the Veteran also indicated at his July 2015 hearing that his claims skin and respiratory disorders may be secondary to the chemotherapy and/or other treatment he has received for his service-connected prostate cancer.  Under the law, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In view of the foregoing, the Board finds that the exact nature and etiology of the claimed skin and respiratory disorders is not clear from the evidence of record.  Therefore, a remand is required to accord the Veteran a competent medical examination and opinion to resolve these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his skin and respiratory problems since at least March 2009; as well as Drs. Patten, Grafton and Haight he referenced at his July 2015 hearing.  Even if the Veteran does not respond, determine if there are any relevant VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service skin and respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of his claimed skin and respiratory disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The respective examiner should indicate whether the chloracne or other acneform diseases consistent with chloracne; or respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).

For any skin and/or respiratory disorder found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of the Veteran's active service to include his presumed exposure to herbicides therein.

For any disability not found to be directly related to service, the respective examiner should indicate whether it is at least as likely as not it was caused or aggravated by the chemotherapy and/or other treatment the Veteran has received for his service-connected prostate cancer.  By aggravation, the Board means a permanent increase in severity that is beyond its natural progression.

A complete rational for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







